This is a claim for abatement for franchise tax paid by the complainant. It appears that the complainant is a corporation organized under the laws of the State of Delaware and licensed to do business as a foreign corporation in the State of Illinois, and on the 13th day of February, 1920, filed in the office of the Secretary of State of the State of Illinois, its annual report upon which thereafter its franchise tax for the year 1919 was- to be computed. It appears that a mistake in the computation of the fee was made and that the complainant paid an excess franchise tax of thirteen hundred ninety-six dollars and eighty-three cents ($1,396.83). The defendant the State of Illinois through its Attorney General comes and admits that a mistake has been made and consents to the allowance of this claim. We accordingly award the claimant the sum of thirteen hundred ninety-six dollars and eighty-three cents ($1,396.83) in payment of this claim.